IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00144-CR
                                 No. 10-18-00145-CR
                                 No. 10-18-00146-CR

ANTHONY LYNN THIBODEAUX,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 87th District Court
                             Freestone County, Texas
                     Trial Court Nos. 12-154-CR, 12-155-CR,
                                  and 12-156-CR


                                       ORDER

       On May 29, 2018, the clerk’s record was filed in these appeals, and no certificate of

defendant’s right of appeal was included in the clerk’s record. By letter dated July 11,

2018, the trial court clerk was notified by the Clerk of this Court that a certification of

defendant’s right of appeal had not been provided to this Court. The Clerk requested the

trial court clerk to file a supplemental clerk’s record containing the trial court’s

certification of defendant’s right of appeal regarding the trial court’s determination that
appellant is not entitled to post-conviction DNA testing, signed on May 24, 2018, within

14 days from the date of the letter. More than 14 days have passed, and no supplemental

clerk’s record containing the trial court’s certification has been filed. In accordance with

Cortez v. State, the Clerk has now referred the matter to the Court for further action. See

Cortez v. State, 420 S.W.3d 803, 807 (Tex. Crim. App. 2013) (“if the trial-court clerk does

not file the certification after notice from the appellate clerk, … the appellate clerk ‘must

refer the matter to the appellate court, which will make an appropriate order….’ The

‘appropriate order’ … is an order from the appellate court directing the trial court to file

the certification of the defendant's right of appeal.”). See also TEX. R. APP. P. 25.2(d).

       Accordingly, the TRIAL COURT is ORDERED to provide the trial court clerk with

a certification of defendant’s right of appeal of the trial court’s determination that

appellant is not entitled to post-conviction DNA testing, signed on May 24, 2018, within

14 days from the date of this Order.

       The TRIAL COURT CLERK is ORDERED to file a supplemental clerk’s record

containing the trial court’s certification with this Court within 21 days from the date of

this Order.


                                            PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Certification ordered
Order issued and filed August 8, 2018



Thibodeaux v. State                                                                      Page 2